        Case 1:18-cv-03896-ER Document 6 Filed 04/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK DAVID,
                             Petitioner,
                                                        OPINION & ORDER
               – against –                                 18 Civ. 3896 (ER)
                                                            12 Cr. 214 (ER)
UNITED STATES OF AMERICA,

                             Respondent.


RAMOS, D.J.:
        Mark David petitions under 28 U.S.C. § 2255 to vacate the 120-month sentence
handed down by this Court after he entered a plea of guilty to possession of a ﬁrearm in
furtherance of drug traﬃcking — a violation of 18 U.S.C. § 924(c). He does not
challenge the consecutive 70-month sentence handed down for his guilty plea to
conspiring to distribute cocaine and marijuana in violation of 21 U.S.C. § 846. ae
judgment in this case was imposed on December 29, 2014. See 12 Cr. 214, Doc. 370.
For the following reasons, his petition is DENIED.
        Section 2255 allows for the vacation of a sentence if it was imposed in violation
of the Constitution or an Act of Congress. David argues that his sentence under
Section 924(c) was unlawful because it does not state an oﬀense against the United States
— rather, it simply describes a penalty enhancement. In support, he points to the title of
the section, “Penalties,” and the Supreme Court’s counsel in Almendarez-Torres v. United

States that the Government “need not set forth [in an indictment] factors relevant only to
the sentencing of an oﬀender found guilty of the charged crime,” 523 U.S. 224, 228
(1998). aere are two issues with David’s argument, both of which are fatal to his
petition.
        First, David’s petition is time-barred. Petitions brought under Section 2255 have
a one-year statute of limitations, which begins to run from the later of when judgment
       Case 1:18-cv-03896-ER Document 6 Filed 04/15/20 Page 2 of 3




was imposed, when a legal impediment to ﬁling was removed, when the Supreme Court
newly recognizes a right, or when new facts arise that support the petitioner’s claim.

§ 2255(f). Judgment was imposed in December 2014, and, therefore, his time to petition
expired in December 2015, nearly four-and-a-half years ago. Given that David has
pointed to no other event meriting an extension of the statute of limitations, his petition is
independently denied on this basis.
       Second, even if not time-barred, David’s petition is entirely without merit. Even
though Section 924 is indeed entitled, “Penalties,” it is well established that “the title of a
statute and the heading of a section cannot limit the plain meaning of the text.”
Brotherhood of R. R. Trainmen v. Baltimore & O. R. Co., 331 U.S. 519, 528–29 (1947).
Section 924(c) provides:
           that any person who, during and in relation to any crime of violence
           or drug traﬃcking crime . . . for which the person may be prosecuted
           in a court of the United States, uses or carries a ﬁrearm, or who, in
           furtherance of any such crime, possesses a ﬁrearm, shall . . . be sen-
           tenced to a term of imprisonment . . . .
18 U.S.C. § 924(c)(1)(A)(i). ais provision “deﬁnes a complete oﬀense . . . .” Dean v.
United States, 556 U.S. 568, 572 (2009); see also United States v. Lawrence, 928 F.2d 36,
38 (2d Cir. 1991) (“Section 924(c)(1) makes it unlawful, inter alia, to use or carry a
ﬁrearm during and in relation to a federal drug traﬃcking crime . . . .”). Accordingly,
when he pleaded guilty, David pleaded guilty to a substantive oﬀense against the United
States, not a mere penalty provision.

       For these reasons, David’s petition is DENIED. Furthermore, because David has
not made a substantial showing of the denial of a constitutional right, no certiﬁcate of
appealability shall issue. ae Court certiﬁes, pursuant to 28 U.S.C. § 1915(a)(3), that any
appeal from this Order would not be taken in good faith; therefore, in forma pauperis
status is denied for purposes of an appeal. See Coppedge v. United States, 369 U.S. 438,




                                               2
         Case 1:18-cv-03896-ER Document 6 Filed 04/15/20 Page 3 of 3




444–45 (1962). ae Clerk of Court is respectfully directed to terminate any open motions
and close the civil case, 18 Civ. 3896.


It is SO ORDERED.


Dated:    April 15, 2020
          New York, New York

                                                      EDGARDO RAMOS, U.S.D.J.




                                          3
